TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00559-CV



                                     Kevin B. King, Appellant

                                                 v.

                                     Sherrie M. King, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. FM302425, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Appellant Kevin B. King filed a notice of appeal on July 9, 2004. After receiving the

clerk’s record, we extended King’s time for filing a brief to October 21, 2004, on the Court’s own

motion. King did not file a brief. On November 10, 2004, we sent a notice to King that his brief was

overdue and that, unless he submitted a proper motion by November 22, 2004, his appeal would be

dismissed for want of prosecution.

               King has not responded to the Court’s notice. Accordingly, we dismiss the appeal

for want of prosecution.




                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: January 10, 2005
2